DETAILED ACTION
Status of Claims
This action is in reply to the application filed on 22 January 2020.
Claims 1-20 are currently pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted was/were considered by the Examiner. 
 Claim Interpretation
The term "same chordwise width", as best understood according to [0069] of the specification, is interpreted to merely encompass a chordwise width of the serpentine passage which is smaller than the chordwise width of the hollow body.
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Examiner note: the following 112(f) invocations have been identified by the Office.
A. “connector “support structure” (i.e. structure for supporting); Claim 5: 
 see reference character number 180, the corresponding structure 180 may include any now known or later developed element(s) capable of positioning first end 164 of hollow body 162 relative to shank inner surface 154. Support structure 180 may include, but is not limited to: a lattice structure, straight or arced bar(s), etc. Support structure 180 may also be integrally formed via additive manufacture.t, see paragraph [0062], FIG. 6.

Claim Objections
Claims 1, 3, 15, and 18-19 is/are objected to because of the following informalities: 
Regarding Claims 1 and 18:
The claim language "the outer walls" is unclear because "the outer walls" lacks sufficient antecedent basis for this limitation in the claim. The Examiner suggests 
Regarding Claim 3:
For grammatical and antecedent basis purposes, the Examiner suggests amending the claim language to instead be "relative to a meeting location".
Regarding Claim 15:
The claim language "an axially aft end of the hollow body" is objected to because it is unclear to which direction "aft" refers. Since the claim encompasses a turbine blade in isolation, and the term "axially aft" refers to the turbine engine, one of ordinary skill in the art would not reasonably be apprised of the metes and bounds of the claim without making assumptions (however well-known said assumptions may be). The Examiner suggests amending the claim language to instead be, "an axially aft end a trailing edge portion of the hollow body".
Regarding Claim 19: 
For clarity and grammatical purposes the Examiner suggests amending the claim language to instead be, "the plurality of cooling passages through the hollow body are in fluid communication with the radially extending chamber."
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claim 12 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding Claim 12:
The Examiner notes: with respect to the written description requirement, the specification fails to describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention comprising “the hollow body has a chordwise width that is larger near the tip end than the shank.” As best understood by the Examiner, according to paragraph [0068] the disclosure states, “As shown in FIG. 10, in certain embodiments, hollow body 162 has a chordwise width WC1 that is smaller near tip end 140 than shank 148” (emphasis added); thus it appears the Applicant has merely erroneously or inadvertently reversed the claim language beyond the scope of the disclosure. As such Applicant has failed to show evidence of possession of “the hollow body has a chordwise width that is larger near the tip end than the shank.” Consequently, the written description fails to describe “the hollow body has a chordwise width that is larger near the tip end than the shank” that is sought to be patented in such a way as to demonstrate the applicant was in possession of the invention that is claimed at the time of filing, therefore the disclosure fails to meet the 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-14, and 18-20  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kiener et al (US 10550701 B2), hereafter referred to as Kiener.
Regarding Claim 1, Kiener discloses the following:
A turbine rotor blade, comprising: 
an airfoil body (13) including a concave pressure side outer wall and a convex suction side outer wall that connect along leading (14) and trailing (15) edges, 
the outer walls (23) having an airfoil (13) inner surface (inner surface of wall 28; as can be seen in FIG. 8) defining a radially extending chamber (17) for receiving a coolant flow; 
a tip end (16) at a radial outer end of the airfoil body (13); 

an impingement cooling structure (32) within the radially extending chamber (17), the impingement cooling structure (32) including: 
a hollow body (body of 32) including a first end, a second end, an interior surface and an exterior surface (exterior surface of 32, as can be seen in FIG. 8), and a plurality of cooling passages (38) through the hollow body (body of 32) and in fluid communication with the radially extending chamber (17) to allow the coolant flow to pass from the interior surface of the hollow body (body of 32) to impinge on at least the airfoil (13) inner surface (inner surface of wall 28; as can be seen in FIG. 8), 
wherein the first end of the hollow body (body of 32) is integrally formed (Col. 8, lines 50-60) to the shank (12) inner surface (inner surface of wall 28; as can be seen in FIG. 8), and wherein the exterior surface (exterior surface of 32, as can be seen in FIG. 8) of the hollow body (body of 32) is uniformly spaced (unlike other embodiments, the support structure 33 as shown in FIG. 8 avoids changes in cross section; see Col. 10, lines 35-40) from the airfoil (13) inner surface (inner surface of wall 28; as can be seen in FIG. 8) between the first end and the second end of the hollow body (body of 32).
Regarding Claim 2, Kiener discloses the following:
  The turbine rotor blade of claim 1, 
wherein the second end of the hollow body (body of 32) is integrally formed (Col. 8, lines 50-60) to an inner surface (inner surface of wall 28; as can be seen in FIG. 8) (see Col. 8, lines 4-10 and lines 50-60; Col. 10, lines 28-34) of the tip end (16).
Regarding Claim 3, Kiener discloses the following: 
The turbine rotor blade of claim 1, 
wherein the first end of the hollow body (body of 32) extends substantially in a radial direction relative to meeting location (the support structure 33 is provided between the entirety of the cooling channel 17 between the hollow body 32 and the wall 28, as best seen in FIG. 1) of the first end of the hollow body (body of 32) and the shank (12) inner surface (inner surface of wall 28; as can be seen in FIG. 8).
Regarding Claim 4, Kiener discloses the following: 
The turbine rotor blade of claim 3, 
wherein at least a portion of the shank (12) inner surface (inner surface of wall 28; as can be seen in FIG. 8) extends at an angle relative to the radial direction from the meeting location (the support structure 33 is provided between the entirety of the cooling channel 17 between the hollow body 32 and the wall 28, as best seen in FIG. 1) of the first end of the hollow body (body of 32) and the shank (12).
Regarding Claim 5, Kiener discloses the following: 
The turbine rotor blade of claim 3, 
further comprising: a platform (the platform outline can be seen in FIG. 1, it is not labeled) between the shank (12) and the radial inner end of the airfoil body (13), the platform (the platform outline can be seen in FIG. 1, it is not labeled) extending laterally outward relative to the shank (12), and the support structure (33) positioned radially outward of the meeting location (the support structure 33 is provided between the entirety of the cooling channel 17 between the hollow body 32 and the wall 28, as best seen in FIG. 1) and radially inward of the platform (the platform outline can be seen in FIG. 1, it is not labeled)

Regarding Claim 6, Kiener discloses the following: 
The turbine rotor blade of claim 1, 
further comprising a platform (the platform outline can be seen in FIG. 1, it is not labeled) between the shank (12) and the radial inner end of the airfoil body (13), the platform (the platform outline can be seen in FIG. 1, it is not labeled) extending laterally outward relative to the shank (12), wherein the first end of the hollow body (body of 32) is integrally formed (Col. 8, lines 50-60) to the shank (12) inner surface (inner surface of wall 28; as can be seen in FIG. 8) radially inward of the platform (the platform outline can be seen in FIG. 1, it is not labeled).
Regarding Claim 7, Kiener discloses the following:
The turbine rotor blade of claim 1, 
wherein the hollow body (body of 32) includes at least one first portion (34) having a first wall thickness between the interior surface and the exterior surface (exterior surface of 32, as can be seen in FIG. 8) thereof, and 
at least one second portion (35, 31) having a second wall thickness between the interior surface and the exterior surface (exterior surface of 32, as can be seen in FIG. 8) thereof, the first wall thickness being greater than the second wall thickness.
Regarding Claim 8, Kiener discloses the following: 
 The turbine rotor blade of claim 7, 

wherein the support includes a passage (see Col. 10, lines 45-55) therethrough in fluid communication with one of the plurality of cooling passages (38).
Regarding Claim 9, Kiener discloses the following: 
The turbine rotor blade of claim 1, 
further comprising a support (34, 35, 31) on the exterior surface (exterior surface of 32, as can be seen in FIG. 8) of the hollow body (body of 32), the support (34, 35, 31) integrally formed (Col. 8, lines 50-60) with the hollow body (body of 32) to space the exterior surface (exterior surface of 32, as can be seen in FIG. 8) of the hollow body (body of 32) from the airfoil (13) inner surface (inner surface of wall 28; as can be seen in FIG. 8) between the first end and the second end of the hollow body (body of 32).
Regarding Claim 10, Kiener discloses the following: 
The turbine rotor blade of claim 1, 
further comprising a reinforcement member (33, including 35, 36, see FIG. 8) surrounding at least one of the plurality of cooling passages (38).
Regarding Claim 11, Kiener discloses the following: 
The turbine rotor blade of claim 1, 

Regarding Claim 12, Kiener discloses the following: 
The turbine rotor blade of claim 1, 
wherein the hollow body (body of 32) has a chordwise width that is larger (as best seen in FIG. 1, cooling channel 17, which comprises support structure 33 throughout, is wider at the tip than the base) near the tip end (16) than the shank (12).
Regarding Claim 13, Kiener discloses the following: 
The turbine rotor blade of claim 1, 
further comprising a stiffener rib (36) integrally formed (Col. 8, lines 50-60) to the interior surface of the hollow body (body of 32).
Regarding Claim 14, Kiener discloses the following: 
 The turbine rotor blade of claim 1, 
wherein the plurality of cooling passages (38) through the hollow body (body of 32) and in fluid communication with the radially extending chamber (17) extend around an entire peripheral extent (see FIG. 8, Col. 8, lines50-60) of the hollow body (body of 32).
Regarding Claim 18, Kiener discloses the following: 
 An additively manufactured (see Col. 2, lines 60-62) turbine rotor blade, comprising:
an airfoil body (13) including a concave pressure side outer wall and a convex suction side outer wall that connect along leading (14) and trailing (15) edges, 

an integral impingement cooling structure (32) within the radially extending chamber (17), the integral impingement cooling structure (32) including: 
a hollow body (body of 32) including a first end, a second end, an interior surface and an exterior surface (exterior surface of 32, as can be seen in FIG. 8), and a plurality of cooling passages (38) through the hollow body (body of 32) and in fluid communication with the radially extending chamber (17) to allow the coolant flow to pass from the interior surface of the hollow body (body of 32) to impinge on at least the airfoil (13) inner surface (inner surface of wall 28; as can be seen in FIG. 8), 
wherein the exterior surface (exterior surface of 32, as can be seen in FIG. 8) of the hollow body (body of 32) is uniformly spaced (unlike other embodiments, the support structure 33 as shown in FIG. 8 avoids changes in cross section; see Col. 10, lines 35-40) from the airfoil (13) inner surface (inner surface of wall 28; as can be seen in FIG. 8) between the first end and the second end of the hollow body (body of 32).
Regarding Claim 19, Kiener discloses the following: 
The additively manufactured turbine rotor blade of claim 18, 
wherein the plurality of cooling passages (38) through the hollow body (body of 32) and in fluid communication with the radially extending chamber (17) extend around an entire peripheral extent of the hollow body (body of 32). 
Regarding Claim 20, Kiener discloses the following: 
 The additively manufactured turbine rotor blade of claim 18, 
.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kiener et al (US 10550701 B2), hereafter referred to as Kiener, as applied to claim 1 above, in further view of Lee et al (US 20210140321 A1), hereafter referred to as Lee.
 Regarding Claim 15, Kiener discloses the following: 
 The turbine rotor blade of claim 1, 
wherein an axially aft end of the hollow body (body of 32) varies in a chordwise location along a radial span of the hollow body (body of 32), and
Kiener does not explicitly disclose the following:
wherein the airfoil body further includes at least one chordwise extending, serpentine cooling passage extending from the airfoil inner surface aft of the hollow body toward the trailing edge, wherein each chordwise extending, serpentine cooling passage has a same chordwise width.
However Lee teaches the following:
wherein the airfoil body (16) further includes at least one chordwise extending, serpentine cooling passage (48) extending from the airfoil (16) inner surface (inner surface of wall 12; as can be seen in FIG. 2) aft of the airfoil cooling circuit (40b-e) toward the trailing edge (20), wherein each chordwise extending, serpentine cooling passage (48) has a same chordwise width (as seen in FIG. 2).
MOTIVATION STATEMENT
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the additively manufactured airfoil with an integrated baffle of Kiener, with the trailing edge cooling circuit comprising a serpentine cooling passage having the same chordwise width as taught by Lee, yielding only the predictable result of providing additional cooling to the trailing edge of the turbine blade. As such this combination would be nothing more than a combination of prior art elements according to known methods to yield predictable results. Specifically Kiener teaches the method of additively manufacturing its structure and thus both the structure and method of combination in a gas turbine engine are known. Further, one of ordinary skill in the art would have recognized that the results of the combination would be predictable as both teachings are directed towards cooling of a turbine blade in a gas turbine engine environment. This is a KSR type ‘a’ rationale.
 Regarding Claim 16, Kiener and Lee disclose the following: 
 The turbine rotor blade of claim 15,
Lee continues to disclose the following:
wherein the airfoil body (13) further includes a plurality of radially spaced, trailing edge cooling passages (28) extending through the trailing edge (20), wherein each .
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kiener et al (US 10550701 B2), hereafter referred to as Kiener and Lee et al (US 20210140321 A1), hereafter referred to as Lee, as applied to claim 16 above, in further view of Itzel et al (US 20020037217 A1), hereafter referred to as Itzel.
 Regarding Claim 17, Kiener and Lee disclose the following: 
 The turbine rotor blade of claim 15, 
Lee continues to disclose the following:
wherein the airfoil body (13) further includes a pin bank (44) between a forward end of the plurality of trailing edge cooling passages (28) and an aft end of the at least one chordwise extending, serpentine cooling passage (48),
Kiener and Lee do not explicitly disclose the following:
wherein the pin bank has a varying chordwise width along a radial span thereof;
However Itzel teaches the following:
wherein the pin bank (72) has a varying chordwise width (see FIG. 1, the width of the pin bank varies by the presence or absence of pins 72) along a radial span thereof.
MOTIVATION STATEMENT
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pin bank as disclosed by Lee, wherein the pin bank comprises a varying chordwise width, as taught by Itzel, with the reasonable expectation of successfully providing additional cooling to the trailing edge of the blade by causing increased air turbulence, as taught by Itzel. (see Itzel [0017])
Conclusion
See form No. 892 for other references pertinent to the application that may not have been cited within the Office Action.
For references which show similar turbine blade cooling arrangements see Page 1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN C DELRUE whose telephone number is (313)446-6567.  The examiner can normally be reached on Monday - Friday; 9:00 AM - 5:00 PM (Eastern).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on (571)272-4922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRIAN CHRISTOPHER DELRUE/Examiner, Art Unit 3745

/WOODY A LEE JR/Primary Examiner, Art Unit 3745